—Judgment, Supreme Court, Bronx County (William O. Donnino, J.), rendered November 30, 1990, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him to an intermittent prison term of three months, to be served on weekends, and five years’ probation, unanimously affirmed.
The People proved beyond a reasonable doubt that defendant possessed a loaded firearm (Penal Law §265.00 [15]; § 265.02 [4]). It was within the jury’s province to reject defendant’s testimony with respect to his alleged temporary lawful possession of the pistol and its resolution of an issue of credibility will not be disturbed.
Defendant’s claim that the People elicited evidence of an uncharged crime (see, People v Alvino, 71 NY2d 233, 241) is meritless because there was no testimony alleging an uncharged crime. In any event, the statement complained of was the object of the trial court’s prompt curative instruction which the jury is presumed to have followed (see, People v Guzman, 76 NY2d 1, 7). Concur—Sullivan, J. P., Rosenberger, Wallach and Rubin, JJ.